Case 18-01047 Doc 23 Filed 11/02/18 Entered 11/02/18 11:36:18 Main Document Page 1 of 6



                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                            CASE NO. 16-10661

   WHISTLER ENERGY II, LLC                                           SECTION “B”

         DEBTOR                                      CHAPTER 11
   ************************************************************************
   H. KENNETH LEFOLDT

   VERSUS                                                            ADV.P. NO. 18-1047

   TETRA APPLIED TECHNOLOGIES, LLC

                                 MEMORANDUM OPINION

          This matter came before the court on October 18, 2018 as a trial on the complaint

   of H. Kenneth Lefoldt, Trustee of the Whistler Energy II, LLC Litigation Trust,

   (“Trustee”) against Tetra Applied Technologies, LLC (“Tetra”) seeking to recover

   transfers in the amount of $595,603.98 that were made in the 90 days before the filing of

   the bankruptcy petition under 11 U.S.C. § 547. Because the court finds that Tetra did not

   carry its burden of proving any defenses to § 547, judgment will be entered in favor of the

   Trustee.

   I.     Background Facts

          The parties stipulated to most of the underlying facts in their joint pre-trial order.

   A transfer in the amount of $388,006.86 was made on January 28, 2016 from the debtor

   to Tetra. A second transfer in the amount of $207,597.12 was made on February 8, 2016.

   The debtor was insolvent at the time of the transfers. The transfers were on account of an


                                                 1
Case 18-01047 Doc 23 Filed 11/02/18 Entered 11/02/18 11:36:18 Main Document Page 2 of 6



   antecedent debt. The involuntary bankruptcy petition was filed on March 24, 2016,

   which is less than 90 days from the date of the transfers. The transfers allowed Tetra to

   receive more than it would have received on account of such antecedent debt if the case

   were a case under Chapter 7 of the Bankruptcy Code, the transfer had not been made, and

   Tetra received payment of such antecedent debt pursuant to the provisions of the

   Bankruptcy Code.

          These stipulations prove the Trustee’s prima facie case, and thus, through the

   stipulations in the joint pre-trial order, the Trustee has met his burden of proof. Thus, the

   court need only analyze Tetra’s defenses.

   II.    Legal Analysis

          A.     The ordinary course of business defense.

          Section 547(c)(2) of the Bankruptcy Code states:

          The trustee may not avoid under this section a transfer–

          (2) to the extent that such transfer was in payment of a debt incurred by the
          debtor in the ordinary course of business or financial affairs of the debtor
          and the transferee, and such transfer was–

                 (A) made in the ordinary course of business or financial affairs of the
                 debtor and the transferee; or
                 (B) made according to ordinary business terms.

   The creditor bears the burden of proving by a preponderance of the evidence that the

   elements are satisfied. In re Entringer Bakeries, Inc. 548 F.3d 344 (5th Cir, 2008).

          In Matter of Gulf City Seafoods, Inc., 296 F.3d 363 (5th Cir. 2002), the United

   States Fifth Circuit Court of Appeals said that where the creditor raises an ordinary course

                                                 2
Case 18-01047 Doc 23 Filed 11/02/18 Entered 11/02/18 11:36:18 Main Document Page 3 of 6



   of business defense, the creditor had the burden to show:

            That as between it and the debtor, the debt was both incurred and paid in the
            ordinary course of their business dealings and that the transfer of the
            debtor’s funds to the creditor was made in an arrangement that conforms
            with ordinary business terms - a determination that turns the focus away
            from the parties to the practices followed in the industry.1

   The Gulf City Seafoods case was decided before the 2005 amendments to the Bankruptcy

   Code, which changed the “and” in § 547(c)(2) to an “or.” Thus, Tetra need only prove

   that either § 547(c)(2)(A) or (B) applies.

            1.       Subjective prong of the test for ordinary course of business

                     transactions.

            In general, courts refer to the first element of the ordinary course defense, section

   547(c)(2)(A) as the “subjective” element of the defense. This first element requires the

   court to examine the history of the transactions between the debtor and the creditor to

   determine whether the payments made during the preference period comport with the

   nature of the payments made before the preference period. The factors most commonly

   relied upon by courts in making this determination are: 1) the length of time the parties

   were engaged in the transactions at issue; 2) whether the amount or form of tender

   differed from past practices; 3) whether the debtor or creditor engaged in any unusual

   collection or payment activities; and 4) the circumstances under which payment was

   made.2

            1
                Gulf City Seafoods, 296 F.3d at 367.
            2
                5 Collier on Bankruptcy (15th ed. Rev.) at ¶ 547.04[2][a].

                                                       3
Case 18-01047 Doc 23 Filed 11/02/18 Entered 11/02/18 11:36:18 Main Document Page 4 of 6



          At trial, the parties focused on the length of time between when an invoice was

   sent by Tetra, and when it was paid by the debtor to show the ordinary course of business

   between the parties. Evidence introduced at trial showed that invoices issued by Tetra in

   the period between April 30, 2014 and July 28, 2015, which was well before the filing of

   the bankruptcy petition, were paid anywhere from 29 to 60 days after the date of the

   invoice. The payments made during the preference period were made on invoices that

   were paid between 173 and 193 days later, which is a significantly longer time period

   than the payments made before the preference period.3 The only witness to testify, Mr.

   Doug Dunlap, the credit manager for Tetra, confirmed that the debtor’s payments during

   the preference period were late. Thus, as between the parties, the court finds that the

   payments made during the preference period were not ordinary course payments because

   the time for payment during the preference period was significantly longer than the time

   for payments that were made before the preference period..

          2.       The objective prong of the test for ordinary course of business

                   transactions.

          The second element of the ordinary course of business test is often called the

   “objective” part of the test. The Fifth Circuit discussed § 547(c)(2)(C) in Matter of SGSM

   Acquisition Company, LLC, 439 F.3d 233 (5th Cir. 2006) stating:

          [I]n examining industry practice under [§ 547(c)(2)(B)], the relevant inquiry
          is “objective”; that is to say, we compare the credit arrangements between


          3
              Trial Exhibits 1-4.

                                                4
Case 18-01047 Doc 23 Filed 11/02/18 Entered 11/02/18 11:36:18 Main Document Page 5 of 6



          other similarly situated debtors and creditors in the industry. Some latitude
          exists under the objective prong, as the courts should not impose a single
          norm for credit transactions within an industry; the inquiry is whether a
          particular arrangement is so out of line with what others do that it cannot be
          said to have been made within the ordinary course. As to what constitutes
          the relevant industry, Gulf City held that the term ordinarily encompasses
          suppliers to whom the debtor might reasonably turn for similar supplies and
          firms with whom the debtor competes for customers.4

   Similarly, Gulf CitySeafoods holds:

          Defining the industry whose standard should be used for comparison is not
          always a simple task. In our view, for an industry standard to be useful as a
          rough benchmark, the creditor should provide evidence of credit
          arrangements of other debtors and creditors in a similar market, preferably
          both geographic and product.5

   At trial, the only evidence that Tetra introduced about the industry standard was the

   testimony of Mr. Dunlap, Tetra’s credit manager. Dunlap testified that before he worked

   for Tetra, he worked at another company called Archer that was in the same industry, and

   that approximately 15% of the accounts Archer had were more than 120 days overdue.

   He also testified that when he began working at Tetra in June 2016, 21% of Tetra’s

   accounts were more than 120 days past due.

          Perhaps Dunlap’s testimony establishes that in the industry, it is considered normal

   for 15-20% of accounts to be past due, although the court doubts that looking at only two

   companies in a fairly large industry is sufficient to establish an industry practice. But that

   is not really the question before the court. The question is whether it is an industry norm


          4
              SGSM, 439 F.3d at 239.
          5
              Gulf City Seafoods, 296 F.3d at 369.

                                                     5
Case 18-01047 Doc 23 Filed 11/02/18 Entered 11/02/18 11:36:18 Main Document Page 6 of 6



   for the debtor to be making payments 173 to 193 days after receiving invoices. The court

   finds that it is not. If 15 to 20% of clients are making late payments, then that means that

   80 to 85% are making their payments in a timely fashion. The court finds that industry

   practice is not shown by evidence of what only a small minority of companies are doing.

          Because Tetra did not put on any other evidence to support its ordinary course

   defense under the objective prong, the court finds that it did not prove its defense under

   the objective prong.

   III.   Conclusion

          The Trustee has that shown all of the elements of § 547 apply, and Tetra has not

   shown any defense. Accordingly, the court finds that the Trustee is entitled to a return of

   the $$595,603.98 in payments that were made during the preference period. The

   Trustee’s complaint also asks that he be awarded both pre and post judgment interest, and

   Tetra has not made a showing why this should not be granted, accordingly, the court also

   awards interest at the federal judicial rate from the date of the filing of the suit until the

   judgment is paid in full.

          New Orleans, Louisiana, November 2, 2018.


                                                       _________________________
                                                       Jerry A. Brown
                                                       U.S. Bankruptcy Judge




                                                   6
